Citation Nr: 0815537	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  07-22 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active military service from November 
1966 to August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Wichita, Kansas, that denied the veteran's claim 
for entitlement to a TDIU.  The veteran was notified of this 
action and he appealed to the Board for review.  In 
conjunction with his appeal, the veteran proffered testimony 
before the Board via a video conference hearing held on 
November 15, 2007.  A transcript of that hearing was produced 
and has been included in the claims folder for review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is solely service-connected for post-traumatic 
stress disorder (PTSD).  A 70 percent disability evaluation 
has been assigned.  The veteran has asked that he be found 
unable to find gainful employment and assigned a total 
disability evaluation as a result of his service-connected 
PTSD.  

The record reveals that because of his claim, the veteran 
underwent a VA General Medical Examination in September 2006.  
A separate VA psychiatric examination was accomplished in 
November 2006.  The Board notes that while the psychiatric 
examination was thorough in describing the symptoms produced 
by the veteran's PTSD, it is silent as to the effect the 
condition has upon the veteran's ability to work.  Moreover, 
the examination was accomplished without the benefit the 
examiner being able to review the veteran's claims folder.  
The lack of a specific comment with respect to the veteran's 
ability to work makes it difficult for the Board to assess 
the veteran's claim.  The Board believes that such 
information is needed and necessary prior to issuing a 
determination on the issue now before it.  That is, if the 
veteran's ability to work is compromised, this may mean that 
a TDIU should be assigned, or it may mean that an 
extraschedular evaluation may be awarded.  Therefore, it is 
the conclusion of the Board that the claim should be remanded 
so that additional medical information may be obtained.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, the 
case is REMANDED to the RO/AMC for the following development:

1.  The RO/AMC should contact the veteran 
and ask that he identify all sources of 
medical treatment received since July 
2006 for any disability which may 
adversely affect the veteran's ability to 
obtain and maintain gainful employment.  
The veteran should furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO/AMC 
should inform the veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 CFR § 3.159 
(2007).

2.  The RO/AMC should request that a 
social and industrial survey be 
undertaken by a social worker, in order 
to elicit and set forth pertinent facts 
regarding the veteran's medical history, 
education and employment history, and 
social and industrial capacity.  The 
social worker who conducts this survey 
should identify those activities that 
comprise the veteran's daily routine.  
With regard to his employability, the 
veteran should be asked to provide the 
names and addresses of businesses where 
he has worked and or sought employment.  
Any potential employment opportunities 
should be identified.  The claims folder 
must be made available to the social 
worker in conjunction with the survey as 
it contains important historical data.

3.  The RO/AMC should also make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination.  This 
examination should be accomplished in 
order to determine the extent and 
severity of the service-connected 
psychiatric disorder and whether this 
disability prevents the veteran from 
obtaining and maintaining gainful 
employment.  If possible, the examination 
should not be accomplished by the doctor 
who examined the veteran in November 
2006.  The additional purpose of the 
examination is to discover whether the 
veteran's depression affects his service-
connected disorder, and vice versa, and 
whether these two conditions combined 
prevents the veteran from obtaining and 
maintaining gainful employment.  The 
examiner should be provided a copy of 
this remand together with the veteran's 
entire claims folder, and the examiner is 
asked to indicate whether he or she has 
reviewed the claims folder.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.

Following examination of the veteran, the 
examiner should indicate the exact 
diagnosis or diagnoses of the veteran's 
psychiatric disorder(s), and should 
identify what symptoms, if any, the 
veteran currently manifests, or has 
manifested in the recent past, that are 
attributable to his service-connected 
PTSD.  The examiner must conduct a 
detailed mental status examination, and 
the examiner must express his or her 
final diagnosis taking into account the 
rating criteria for psychiatric 
disorders.

The examiner must also discuss the 
effect, if any, of the veteran's disorder 
on his social and industrial 
adaptability, as opposed to any 
nonservice-connected physical and/or 
psychiatric disorder(s), if any.  In so 
doing, the examiner is asked to address 
his or her findings in the context of the 
veteran's work history.

The examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the veteran's service-connected disorder 
consistent with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  The examiner must 
provide a comprehensive report including 
complete rationale for all conclusions 
reached.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  It is requested that 
the results of the examination be typed 
and included in the claims folder for 
review.

4.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2007).

Thereafter, the RO/AMC should readjudicate the issue noted on 
the title page of this decision.  If the benefit sought on 
appeal remains denied, the appellant and his accredited 
representative should be provided a supplemental statement of 
the case (SSOC) regarding the issue.  The SSOC must contain 
notice of all relevant actions taken on the claims for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



